DETAILED ACTION
This Office action replaces and restarts the response clock for the Office action mailed 6/23/20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both “inside canals to  and “54” have been used to designate the “opening” in Fig. 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the alternative language “and or” throughout the abstract should be --and/or--.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
the pages are not being numbered;
the listing of U.S. Publication references on pages 2-6 are incorrectly numbered (please refer to the IDS filed 3/26/19 for proper numbering);
the language “U.S. Pat. No.” in paragraphs [0007] to [0015] should be --U.S. Publication No.-- since they are publications and not patents;
the replete grammatical errors “and or” throughout the specification should be corrected to read as --and/or--; and
the description for reference signs “52,” “48,” and “53” are not consistent throughout the specification.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
in claim 1, “a product” should be “A product;”
in claim 2, “adult-sized toilet,” in line 3 should be --an adult-sized toilet, the system comprising:--; “wherein the cushion” in line 4 should be --a cushion--; “side portion” in line 4 should be --a side portion--; “the customizable” in line 5 should be --a customizable--; “the means to attach the material object” in line 7 should be --means for attaching a material object--; “wherein side” in line 8 should be --where the side--; “the means to adjust” in line 8 should be --means for adjusting--; the alternative language “and or” in line 8 and throughout claims 3-13 are grammatically incorrect;
the first occurrence of an element in a claim language should be referred to as either “a” or “an;” thereafter should be referred to as either “the” or “said;”
after “claim 1” in claims 3-10 and 13, there should be a commas;
“hook loop and fasten” in line 2 of claim 5 should be --hook and loop fastener--;
“an opening and closing” in claim 6 should be --a closable opening--;
after “claim 12” in claim 12, there should be a commas; furthermore, claim 12 is objected for depending on itself; and
in claim 13, “adult-sized toilet,” in line 2 should be --an adult-sized toilet--, “Attaching” in line 4 should be --attaching--, “the user’s feet” in line 5 should be --a user’s feet--, “feet” in line 7 should be --the feet--; furthermore, claim 13 is objected for claiming a user and the user’s body parts such as feet, knees, and legs which are not allow in a claim since a user cannot be a part of the claimed combination or package.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the system, does not reasonably provide enablement for the system that can provide the function of emitting “sound,” “vibration,” “frequency,” “light” when interacting with the system, and the interacting step of claim 13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The original specification fails to teach the necessary parts and their connection to the system so that it can provide the claimed function.  Without such teaching, undue experimentation would have to perform to provide the claimed function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 3-11 and 13 are depending from the system of claim 1 which lack antecedent basis in the claim, wherein other limitations also lack 
The language “any portion” in claim 7, “any other” in line 4 of claims 9 and 12, and “appropriate mounting surface” in claim 10 are indefinite in that it fails to point out what is included or excluded by the claim language.  These claim is an omnibus type claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear as to what structure is being refer to by “the means” in lines 7 and 8 of claim 2.  The alternative language “and or” throughout claims 2-13 also cause the claims to be indefinite since it is unclear as to what to include or exclude from the claims.
The claims are being examined as best understood with respect to the application of prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 3,657,745 (hereinafter Hickman).
As best understood, Hickman teaches the system or product as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Loguercio teaches an animal figure with various image attachments.  Lee teaches a toilet training kit with various attachments.  Kim et al. teaches a wall support apparatus for toilets.  The above prior art teach various features similar to the instant invention which are not fully claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754